Citation Nr: 1435801	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  13-02 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's application to reopen a previously denied claim for service connection for hypertension.  

In March 2013, the Veteran testified at a Travel Board hearing at the RO before a Veterans Law Judge who is now retired and no longer employed by the Board. The Veteran was apprised of this fact in a letter dated in June 2014, at which time he was also informed of his right to a hearing before another Veterans Law Judge, if he so desired.  In June 2014, he responded that he did not wish to appear at a hearing, and requested that his case be considered based on the evidence of record.  The Board will therefore proceed with adjudication at this time..

In July 2013, the Board issued a decision granting the Veteran's application to reopen the claim for service connection for hypertension.  After reopening the claim, the Board remanded the claim for service connection for hypertension to the RO via the Appeals Management Center (AMC), in Washington, DC, to conduct further development, to include obtaining records of the Veteran's hospitalizations at Darnell Army Community Hospital (now Darnell Army Medical Center), and to forward his claims folder for a VA medical opinion (or examination if necessary).  A review of the record shows this was accomplished; thus, there was substantial compliance with the July 2013 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In July 2013, the Board also noted that the issue of clear and unmistakable error (CUE) in a February 1986 rating decision which denied service connection for hypertension had been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board did not have jurisdiction over the CUE challenge and referred it to the AOJ for appropriate action.  It is unclear if this CUE challenge has been addressed; thus it is again referred for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. There is no clear and unmistakable evidence of record showing that the Veteran's hypertension both preexisted active military service and was not aggravated therein.

2. Competent medical evidence serves to establish that the Veteran's hypertension had an onset during his active military service.


CONCLUSION OF LAW

Hypertension was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  As the Board's decision herein is a full grant of the benefits sought on appeal, no further action is required to comply with the VCAA. 

II. Factual Background 

Service treatment records (STRs) show that in a report of medical history, obtained in July 1979,  prior to the Veteran's entrance into service, it appears that he responded "no" to the question of whether he had or had ever had high or low blood pressure.  It appears that thereafter, when an examiner reviewed this document after conducting a physical examination of the Veteran, the examiner checked "yes" as to whether the Veteran had or had ever had high or low blood pressure, and commented that he had a history of hypertension from 5 years ago to date.  On the report of medical examination in July 1979, the Veteran's blood pressure was noted as 150/86, but in the summary, the examiner noted that his blood pressure was "ok" after being rechecked three times and he was found to be qualified for enlistment.  The specific readings taken during the recheck were not recorded, and a diagnosis of hypertension was not noted on the examination report.  There is a notation that on September 4, 1979, the Veteran indicated he had no medical, surgery, or psychiatric condition since his last examination, and on that same date an examiner checked a box indicating that the Veteran was qualified for enlistment. 

In June 1984, a 9-year history of untreated hypertension was noted, but on evaluation the examiner indicated there was no evidence of hypertension that day.  In June 1984, the Veteran was also noted to have a history of hypertension controlled with medication.  In June 1984, it was noted that he had a history of hypertension controlled without medication.  In July 1985 it was noted that he had hypertension EPTS (existed prior to service) for which he was now being treated and that he was on medication and his hypertension was well controlled.  In August 1985 a diagnosis of hypertension, mild, was noted.  In September 1985 it was again noted that he had been started on medications and his hypertension was now well-controlled.  On a medical board examination in September 1985, a blood pressure reading of 140/90 was noted, and the Veteran's summary of defects and diagnoses included a notation of essential hypertension (EPTS).   

In October 2013 a VA examiner rendered an opinion in this matter, checking the box indicating that the Veteran's "claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness".  For rationale, the examiner noted that the Veteran's hypertension with ESRD (end stage renal disease) requiring dialysis was likely aggravated beyond its natural progression, but could not say how much, and opined that the Veteran likely would have had ESRD even if he was not in the service.


On an addendum dated in January 2014, a VA examiner opined that it appeared clear and unmistakable that the Veteran had hypertension prior to entry in the military, but that it was not clear and unmistakable that his hypertension was increased in severity beyond the natural progression during his time in service, and that it was also not clear and unmistakable that any increase in severity of hypertension in the service was due to the natural progression of the condition.

III. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003. 

In order to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, the government (VA) must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Patrick v. Shinseki, 668 F.3d 1325 (Fed. Cir. 2011).  To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, the claim is treated as an ordinary claim for service connection.  Wagner v. Principi, supra. 

The Veteran essentially contends that his hypertension had an onset in service.  

The Board initially notes that the evidence of record shows that the Veteran currently has hypertension.  STRs include an examination in July 1979, prior to enlistment, in which the Veteran had one elevated blood pressure reading, but after that his pressure was rechecked three times and was found to be "ok", although specific readings were not recorded a diagnosis of hypertension was not noted on the examination report.  This report was reviewed in September 1979, and no changes were made and the Veteran was again found qualified for service.  Therefore, although a history of hypertension was noted by the examiner, because a diagnosis of hypertension was not noted or reported on the entrance examination report, the Board finds that hypertension was not noted on entry, and the presumption of soundness applies.

The presumption of soundness, however, can be rebutted by clear and unmistakable evidence that such a disability existed prior to service and was not aggravated by service.  Wagner v. Principi, supra.  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, where a condition is not noted at service entry, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Id.  

The Board notes that the evidence of record arguably supports the proposition that the subject disorder preexisted service.  However, at that time, the Veteran specifically denied a history of high or low blood pressure, and it was the examiner who noted a history of hypertension.  Thereafter, hypertension was not diagnosed until later in service - in 1985.  While the VA examiner in January 2014 found that the Veteran's hypertension pre-existed service, the Board finds that this opinion is neither probative nor persuasive as it was based on the examiner's interpretation of the record, which is not entirely accurate.  Moreover, there is also competent medical evidence, including the VA examiner's opinion from 2013 as well as competent statements from the Veteran, suggesting that his hypertension had an onset in service.  In that regard, the Veteran reported that although he had a high blood pressure reading in July 1979, he was still found fit for duty and his hypertension did not start until his last year of active service.  Thus, the Board concludes that there is not clear and unmistakable evidence showing that the Veteran's hypertension pre-existed active service.  As such, the presumption of soundness has not been rebutted.  See Wagner v. Principi, supra. 

Since VA has not satisfied the criteria for rebutting the presumption that the Veteran was in sound physical health, the resolution of his claim ultimately turns on whether his hypertension was incurred in service.  Review of the record shows that hypertension was first diagnosed in service in 1985.  Moreover, the VA examiner in January 2013 opined that the Veteran's hypertension was related to service.  Given that the Veteran is presumed to have been in sound condition at entry, the Board finds that it is reasonable to infer from his STRs and post-service medical records, that he has had problems with hypertension since service.  Thus, resolving any reasonable doubt in favor of the Veteran, the Board finds that his hypertension is chronic and has existed continually since service.  The foregoing facts, and the benefit-of-the-doubt doctrine, provide a proper basis for granting the Veteran's claim for service connection.  Accordingly, the Board finds that service connection for hypertension is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for hypertension is granted. 



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


